Name: Commission Directive 97/8/EC of 7 February 1997 amending Council Directive 74/63/EEC on undesirable substances and products in animal nutrition (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  agricultural policy;  chemistry;  deterioration of the environment;  agricultural activity
 Date Published: 1997-02-19

 Avis juridique important|31997L0008Commission Directive 97/8/EC of 7 February 1997 amending Council Directive 74/63/EEC on undesirable substances and products in animal nutrition (Text with EEA relevance) Official Journal L 048 , 19/02/1997 P. 0022 - 0030COMMISSION DIRECTIVE 97/8/EC of 7 February 1997 amending Council Directive 74/63/EEC on undesirable substances and products in animal nutrition (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 74/63/EEC of 17 December 1973 on undesirable substances and products in animal nutrition (1), as last amended by Directive 96/25/EC (2), and in particular Article 6 thereof,Whereas Directive 74/63/EEC provides for regular updating of its Annexes to take account of advances in scientific and technical knowledge;Whereas, in the light of experience and to improve clarity, the Articles to which the Annexes to Directive 74/63/EEC relate should be listed in the title of the Annexes to Directive 74/63/EEC;Whereas feed materials containing levels of undesirable substances and products in excess of those indicated for those feed materials in Annex I to Directive 74/63/EEC may only be supplied to compound feed manufacturers approved in accordance with the provisions of Council Directive 95/69/EC of 22 December 1995 laying down the conditions and arrangements for approving and registering certain establishments and intermediaries operating in the animal feed sector (3); whereas those undesirable substances and products, as already announced in Directive 96/25/EC on the circulation of feed materials, where they are not already listed in respect of certain feed materials in Part A of Annex II to Directive 74/63/EEC, should be included in the list in Part B of Annex II to Directive 74/63/EEC opposite the corresponding feed materials;Whereas Directive 96/25/EC has replaced the terms 'straight feedingstuffs` and 'raw materials` with 'feed materials`, it would seem sensible to adapt the Annexes to this new terminology;Whereas Directive 74/63/EEC provides for a consolidated version of the Annexes to be adopted at regular intervals in order to incorporate the amendments made on account of advances in scientific and technical knowledge; whereas, since the adoption of the Directive, the Annexes have been amended a number of times; whereas, by reason of their number, complexity and dispersal among numerous Official Journals, the texts are difficult to use and thus lack the clarity which should be an essential feature of all legislation; whereas this opportunity should therefore be taken to consolidate them;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs,HAS ADOPTED THIS DIRECTIVE:Article 1 Annexes I and II to Directive 74/63/EEC are replaced by the Annexes to this Directive.Article 2 1. Member States shall adopt the laws, regulations or administrative provisions required for compliance with this Directive by 30 June 1998 at the latest. They shall immediately inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for making such reference shall be adopted by Member States.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field governed by this Directive.Article 3 This Directive shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 7 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 38, 11. 2. 1974, p. 31.(2) OJ No L 125, 23. 5. 1996, p. 35.(3) OJ No L 332, 30. 12. 1995, p. 15.ANNEX I (Article 2a (2), Article 3, Article 3a (2) and (3), Article 4, Article 8 (2a))>TABLE>ANNEX II PART A (Article 2a (2), Article 3a, Article 3c) >TABLE>PART B (Article 3a (3)) >TABLE>